Citation Nr: 1115720	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-28 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for seizure disorder and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2008.  A transcript of his hearing has been associated with the claims file.

When the appeal was before the Board in September 2008, the issue for consideration was characterized as entitlement to service connection for major depressive disorder with seizure disorder and migraines.  While the appeal was in remand status, the agency of original jurisdiction (AOJ) granted service connection for bipolar disorder (claimed as depressive disorder).  In light of the grant of the psychiatric component of the claimed disability, the remaining issue has been characterized to encompass the neurological component of seizure disorder and migraines.


FINDING OF FACT

Neither seizure disorder nor a headache disability was manifest in service or within one year of discharge, and there is no competent medical evidence that either seizure disorder or a headache disability is related to service.  


CONCLUSION OF LAW

Neither seizure disorder nor a headache disability was incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2004 discussed the evidence necessary to support the Veteran's claims.  He was asked to identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

Correspondence dated in April 2008 discussed the manner in which VA determines disability ratings and effective dates.  A July 2008 letter provided similar information.

In October 208 the Veteran was advised that the Board had remanded his appeal for additional development.  He was advised of the status of his claim.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have been obtained and associated with the claims file.  He has also been afforded VA examinations, and the Board finds that they were adequate in that they were performed by a neutral skilled provider who reviewed the claims file, interviewed the Veteran, and conducted a complete physical examination prior to rendering their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran maintains that he has seizure disorder and a headache disability that are related to service.  Specifically, he contends that these claimed disabilities are related to an incident during which the hatch from an armored personnel carrier struck him on the head.

Service treatment records indicate that in April 1981 the Veteran reported having been hit on the side of the face.  Physical examination revealed that his left tympanic membrane was within normal limits but that there was dried blood in the ear canal with a hematoma on the tympanic membrane; no perforation was seen.  Pinpoint pain was also noted on the left posterior angle of the Veteran's mandible.  The impression was contusion on the left tympanic membrane.  In April 1982 the Veteran was seen with complaints of a bleeding right ear.  The Veteran reported that he was hit by a tree three days previously.  

Service dental records dating to August 1982 indicated that the Veteran sustained traumatic injury to three teeth, and that a fourth was missing.  

In June 1983 the Veteran certified that he did not wish to have a separation medical examination.  A physician's assistant reviewed the Veteran's records and determined that a medical examination for separation was not required.

In November 1984 the Veteran presented to VA reporting that he had never been to a psychiatrist but that he desired help with anxiety.  He reported that he was in legal trouble and that he was quick to anger.  He also denied any accidents or injuries, but mentioned that he received a burn from an M16 rifle barrel that he did not report during service.  The following day he was seen for a regular appointment and given Thorazine.  Notably, although detailed histories were discussed by the providers the Veteran saw in November and December 1984, there is no mention of headaches.

VA treatment records reflect that the Veteran was hospitalized in March 2004 following sudden onset of paresthesia of his right upper extremity and inability to speak, followed by confusion and vomiting.  The provider noted that the Veteran's past medical history was essentially negative.  The discharge diagnosis was rule out atypical seizure.  

In May 2004 a VA provider noted that the Veteran last saw a psychiatrist at Bay Pines in the 1980s and that Trazadone was started for depression.  

In June 2004 the Veteran stated that he was struck on his head by a vehicle hatch in service and that he suffered damage to his front teeth.  He indicated that since service he had experienced massive headaches every day.  He expressed his belief that he had begun to suffer seizures as the result of the incident in service.  He noted that he had a seizure in March 2004.

A July 2004 SSA disability determination indicates that the Veteran was disabled due to epilepsy/seizure disorder with a secondary diagnosis of affective/mood disorder.   A December 2004 determination indicates a primary diagnosis of organic mental disorder and no secondary diagnosis.

In a March 2005 statement a former service colleague of the Veteran's indicated that he had witnessed the incident in service.  He noted that the Veteran subsequently suffered from severe headaches and visited the medics daily until his separation from service.  

A March 2005 VA treatment record notes the Veteran's report that prior to the March 2004 incident he had been in reasonable health except for a history of headaches he related to the in-service injury.  He reported that he began to receive psychiatric care in March 2004.  He also reported intermittent problems with headaches since the in-service injury.

In a September 2005 statement the Veteran indicated that he visited the medic constantly because of his headaches.  He stated that about one year following service he visited the Bay Pines VA Medical Center (VAMC) because he was having a hard time dealing with personal and legal issues.  He further stated that he had experienced headaches since his injury in service.  He noted that he had a brain seizure in March 2004 and that he had been told by his neurologists at Bay Pines VAMC that the incident in service was the cause.  

A March 2007 history taken by a VA provider notes the Veteran's report that following the in-service head injury, his personality changed, but that he was able to control it to a certain degree.  He reported that following his seizure episode in 2004 he became depressed and started having problems with cognition and irritability.

An April 2007 VA discharge summary notes the Veteran's report of a head injury in the early 1980s.  The provider indicated that the Veteran did not come to the attention of the medical community until 2004 when he had a grand mal seizure.  The provider noted that the Veteran had been treated by VA since that time.  

A March 2008 VA progress note indicates the Veteran's report of starting psychiatric treatment in 2004.

In May 2008 the Veteran reported a history of headaches all of the time since his head injury.

The Veteran underwent a VA neurological examination in September 2009.  He reported daily headaches since 1982, with a stable course since onset.  He also reported a history of head trauma in 1981.  The examiner noted that an MRI in March 2004 was normal and that an EEG in July 2007 was within normal limits.  With respect to the summary of all problems, diagnoses, and functional effects, the examiner provided a diagnosis of chronic daily headache.  He noted that no true seizures had been documented.  The examiner opined that the condition was less likely as not caused by or a result of service.  He noted that the service treatment records were silent for seizure or headaches and that there was no medical documentation of seizure or headaches between separation from service in 1983 and VA records dating to March 2004.  

In March 2010 a VA examiner opined that chronic headaches and seizure disorder were less likely as not caused by or aggravated by depression.  He noted that he was unable to make a direct connection.  

In August 2010 a VA provider produced an addendum to the March 2010 examination report.  She recited pertinent evidence from the claims file, to include the Veteran's report of chronic daily headache since 1982.  She concluded that chronic headaches and seizure disorder were less likely as not caused by service.  She noted that if the Veteran's head injury were to cause headaches, they would have appeared in service or within 12 months of leaving service.  She noted that the service treatment records were silent for any headaches, and that there was no documentation regarding treatment for headaches until 2004.  She pointed out that the Veteran had some kind of major health event in March 2004.  With respect to the claimed seizure disorder, the examiner opined that if the head injury was going to cause seizures, it seems that they would have appeared before 2004.  She observed that service treatment records were silent with respect to seizures, and that there was no documentation of seizures within 12 months of discharge.

	Seizure Disorder

Having carefully reviewed the record, the Board concludes that service connection is not warranted for seizure disorder.  Regarding the claimed seizure disorder, the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  The Veteran has not alleged a continuity since service of symptoms such as those whose onset date to 2004.  Rather, he has stated his belief that his claimed seizure disorder is related to the incident in service.  In fact, a March 2005 VA record notes the Veteran's report of reasonable  health prior to March 2004.  In short, the most credible evidence regarding the most likely date of onset of the claimed seizure disorder consists of treatment records and the Veteran's own report reflecting onset after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record refers to seizures and seizure disorder, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, VA examiners have concluded that seizure disorder is not related to service.  In essence, the VA examiners provided reasoned opinions, based on complete review of the record, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations. There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact. The Board thus finds the VA examiners' opinions to be of greater probative value.   

The Board has considered the Veteran's statements concerning the etiology of his claimed seizure disorder.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that he is not competent to state whether the claimed seizure disorder is related to service.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.  Absent reliable evidence relating this disability to service, the claim of entitlement to service connection for seizure disorder must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.

	Headache Disability

The Board has also concluded that service connection for a headache disability is not warranted.  As an initial matter, the Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has considered the Veteran's statements regarding continuity of symptoms since service and acknowledges that he is competent to diagnose and report on simple conditions, such as headaches.  See Jandreau.  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while he has reported that he suffered from massive headaches since service and that he constantly sought treatment from a medic during service, service treatment records do not contain any reference to headaches.  Moreover, while the record reflects that while the Veteran sought VA treatment in 1984, his complaints referred to anxiety, anger, and legal difficulties.  Detailed histories included no mention of headaches, and the Veteran was noted to deny accidents or injuries, mentioning that he did receive a burn from a rifle barrel, but that he did not report such incident during service.  His silence, when otherwise affirmatively speaking constitutes negative evidence, which undermines the veracity of his statements regarding continuity.  

In summary, the Board finds that the Veteran's reported history of headaches since service is not credible.  In addition to the above discussion, the Board finds that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Rather, the first complaint of headaches dates to 2004, more than 20 years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  This lengthy period weighs heavily against the claim.

Finally, the Board notes that VA examiners have opined that a headache disability is not related to service.  These opinions were based on complete review of the record, interview, and examination.  Both the September 2009 and March 2010 examiners specifically noted the Veteran's report of daily headaches since 1982, but ultimately concluded that a headache disability was unrelated to service.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the statements offered by the Veteran.   

In summary, there is no credible evidence of a headache disability in service, and no credible evidence that any currently diagnosed headache disability is related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for a headache disability must also be denied.  

ORDER

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for a headache disability is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


